EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. George Chaclas on 05/27/2021.
The application has been amended as follows: 
Claim 20 has been cancelled.
The following is an examiner’s statement of reasons for allowance: claims 1 and 19 are allowable for setting forth a blade for a reciprocating saw comprising a flat body having a cutting edge portion with a plurality of cutting teeth and a back edge portion opposite the cutting edge portion and having a non-cutting micro-structure surface, wherein the micro-structured surface is an abrasive surface for deburring provided with projections and depressions, the projections being provided with leading and trailing edges, wherein the projections are configured as non-cutting elements which exhibit no clearance angle or wherein the leading and trailing edges of the projections exhibit an obtuse angle.

However, Elliston does not teach the second cutting edge portion comprise a non-cutting micro-structure surface, wherein the micro-structured surface is an abrasive surface for deburring provided with projections and depressions, the projections being provided with leading and trailing edges, wherein the projections are configured as non-cutting elements which exhibit no clearance angle or wherein the leading and trailing edges of the projections exhibit an obtuse angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/           Examiner, Art Unit 3724